Citation Nr: 0022429	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  99-09 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs benefits.


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 1999 decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, which determined that the veteran did not have 
basic eligibility for VA benefits.  



FINDING OF FACT

The U. S. Army Reserve Personnel Center has certified that 
the appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  



CONCLUSION OF LAW

The criteria of "veteran" for the purposes of entitlement 
to VA benefits have not been met.  38 U.S.C.A. §§ 101, 107 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.1, 3.2, 3.8, 3.9, 
3.203 (1999).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In November 1998, the appellant filed a claim for VA benefits 
and submitted a copy of a Philippine Army discharge 
certificate reflecting service from February 1943 to April 
1946 with the Army of the Philippines.  

In a January 1999 letter to the appellant, the RO informed 
him of the denial of his claim on the basis that his name did 
not appear on the roster of recognized guerrillas.  The RO 
also informed the appellant that they were in the process of 
verifying his service with the U. S. Department of the Army, 
but even if his service were verified, he would not be 
entitled to the benefit sought.  

The appellant filed a notice of disagreement as to that 
determination in February 1999 and a statement of the case 
was issued in April 1999.

In June 1999, the U. S. Army Reserve Personnel Center 
certified that the appellant had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  

Following certification of the appellant's claim to the Board 
in September 1999, the appellant submitted an unidentified 
copy of a list of names (including his own under the heading 
of "Privates") directly to the Board.  It was received by 
the Board in February 2000.

Analysis

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).  Service as a 
Philippine Scout is included for pension, compensation, 
dependency and indemnity compensation and burial allowances, 
except for those inducted between October 6, 1945 and June 
30, 1947, inclusive, which are included for compensation 
benefits, but not for pension benefits.  Service in the 
Commonwealth Army of the Philippines from and after the dates 
and hours when called into service of the Armed Forces of the 
United States by orders issued from time to time by the 
General Officer, U.S. Army, pursuant to the Military Order of 
the President of the United States dated July 26, 1941, is 
included for compensation benefits, but not for pension 
benefits.  Service department certified recognized guerrilla 
service, and unrecognized guerrilla service under a 
recognized commissioned officer (only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946) is included for compensation benefits, but not 
pension or burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. 
§ 3.8 (c) and (d).  Active service will be the period 
certified by the service department.  38 C.F.R. § 3.9 (a) and 
(d).

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21, 23 (1991).  For the purpose of establishing 
entitlement to VA benefits, VA may accept evidence of service 
submitted by a claimant, such as a DD Form 214, Certificate 
of Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department under the following 
conditions: (1) the evidence is a document issued by the 
service department; (2) the document contains needed 
information as to length, time and character of service; and 
(3) in the opinion of VA the document is genuine and the 
information contained in it is accurate.  38 C.F.R. 
§ 3.203(a).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) has held that the Secretary has 
lawfully promulgated regulations making service department 
findings "binding on the VA for purposes of establishing 
service in the U.S. Armed Forces."  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  

The Board notes that the appellant submitted an unidentified 
list of names, including his own, on what appears to be a 
military roster to the Board more than 90 days after the 
certification of his appeal from the RO.  However, this 
evidence is not pertinent to the issue of basic eligibility 
as the Board is bound by the findings of the service 
department.  As noted above, the U. S. Army Reserve Personnel 
Center has certified that the appellant has no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.  The evidence submitted by the appellant does 
not indicate any different personal information for the 
appellant.  Therefore, referral of this information to the RO 
is not necessary.  See 38 C.F.R. § 20.1304 (1999).  

As the service department has certified that the appellant 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces and the Board is bound by the 
finding of the service department; the Board is compelled to 
find that the appellant did not have recognized service so as 
to confer eligibility for VA benefits.  Since the law 
pertaining to eligibility for the claimed benefits is 
dispositive of this issue, the appellant's claim must be 
denied because of the absence of legal merit or entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).



ORDER

Basic eligibility for the VA benefits is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 
- 5 -


- 1 -


